On February 26, 1965, the defendant (now plaintiff) was arrested on two complaints charging offences against the narcotic laws. While the complaints were pending in a District Court secret indictments for the same offences were returned by a grand jury. Thereafter the plaintiff brought this bill in equity seeking collaterally to attack the indictments, the validity of the search warrant, and the right of the grand jury to return secret indictments for the same offences while the complaints were pending in the District Court. The judge, without decision, reported these questions to this court together with the question whether the defendant “can maintain a collateral attack on a crimin al indictment by means of a bill in equity which was commenced and entered prior to the . . . [plaintiff’s] arrest.” It was not open to the plaintiff to raise the questions sought to be presented by means of a bill in equity. See Slome v. Chief of Police of Fitchburg, 304 Mass. 187, 188. Since the bill has no standing, we do not consider the questions which it attempts to present. The report was improvidently made and is discharged.

So ordered.